Jlf.,~               Case 3:21-mj-02704-BGS Document 1 Filed 07/02/21 PageID.1 Page 1 of 11

         AO I06 A (08/1 8) Applicat ion for a Warrant by Telephone or Other Reli abl e Electronic Means


                                                 UNITED STATES DISTRICT COURT
                                                                                      for the
                                                                     Southern District of California

                           In the Matter of the Search of                                  )
                   (Briefly describe the p roperty lo be searched
                    or identify the person by name and address)
                                                                                           )                         '21 MJ2704
                                                                                           )              Case No.
                             Gray iPhone Cellular Phone                                    )
                           Case Number: SYS-21-06-0101                                     )
                           Seizure No. 2021250400234501                                    )

             APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
                 I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
         penalty of perjury that I have reason to be! ieve that on the following person or property (identify the person or describe the
         property to be searched and g ive its location):
          See Attachment A, incorporated herein by reference.

         located in the               Southern               District of                    California                 , there is now concealed (identify the
         person or describe the property to be seized) :


          See Attachment B, incorporated herein by reference.

                   The basis for the search under Fed. R. Crim . P. 41 ( c) is (check one or more):
                             ~ evidence of a crime;
                             0 contraband, fruits of crime, or other items illegally possessed;
                             0 property designed for use, intended for use, or used in committing a crime;
                             0 a person to be arrested or a person who is unlawfully restrained .

                   The search is related to a violation of:
                        Code Section                                                                  Offense Description
                 8, USC sec. 1324                            Alien Smuggling



                   The aoRI ication is basf'rl on these facts:                   .                         . .
                 ::;ee·Attat ed ATT1dav1t ot c1::l1-' t:nforcement umcer l:iabne1a Acevedo, u .::;. customs and tsorder t-'rotect1on , incorporated nere1n
                 by reference.


                    l2f'   Continued on the attached sheet.
                    0      Delayed notice of          days (give exact ending date if more tha                         _ _____,_ _ ) is requested under
                           18 U.S.C. § 3 I 03a, the basis of which is set forth on the




                                                                                               Gabriela Acevedo, U. S . Customs and Border Protection
                                                                                                                     Printed name and title

         Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                               telephone                       (specify reliable electronic means) .


         Date:               07/01/2021
                                                                                                                       Judge 's signature

         City and state: San Diego, California                                                  HON. BERNARD G. SKOMAL, U.S. Magistrate Judge
                                                                                                                     Printed name and title
       Case 3:21-mj-02704-BGS Document 1 Filed 07/02/21 PageID.2 Page 2 of 11




 1                                      ATTACHMENT A

 2
                                 PROPERTY TO BE SEARCHED
 3

 4 11 The following property is to be searched:

 5 11 Gray iPhone Cellular Phone
      Case Number: SYS-21-06-0101
 6 11 Seizure No. 2021250400234501

 7 II Target Device is currently in the custody of the Department of Homeland Security,
      Customs and Border Protection, 720 E. San Ysidro Blvd., San Ysidro, CA.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
             Case 3:21-mj-02704-BGS Document 1 Filed 07/02/21 PageID.3 Page 3 of 11




 1
                                           ATTACHMENT B
 2
                                         ITEMS TO BE SEIZED
 3

 4 II       Authorization to search the cellular telephone described in Attachment A
      includes the search of disks, memory cards, deleted data, remnant data, slack space, and
 5 11 temporary or permanent files contained on or in the cellular telephone for evidence
      described below. The seizure and search of the cellular telephone shall follow the search
 6 II methodology described in the affidavit submitted in support of the warrant.

 7
     II     The evidence to be seized from the cellular telephone will be electronic records,
 8
      communications, and data such as emails, text messages, chats and chat logs from
 9
   II various third-party applications, photographs, audio files, videos, and location data, for
      the period of May 30, 2021 to June 30, 2021:
10               a.   tending to indicate effmis to smuggle aliens from Mexico into the United
          States;
11"
                 b.   tending to identify accounts, facilities, storage devices, and/or services-
12                    such as email addresses, IP addresses, and phone numbers- used to
                      facilitate alien smuggling and transportation of smuggled aliens;
13
                 C.   tending to identify co-conspirators, criminal associates, or others involved
14                    in alien smuggling, or transportation of smuggled aliens;
                 d.   tending to identify travel to or presence at locations involved in the
15
                      smuggling, transportation, or harboring of illegal aliens, such as stash
                      houses, load houses, or delivery points;
16
                 e.   tending to identify the user of, or persons with control over or access to,
17                    the Target Device; and/or

18               f.   tending to place in context, identify the creator or recipient of, or establish
                      the time of creation or receipt of communications, records, or data involved
19                    in the activities described above,

20
          which are evidence of violations of Title 8, United States Code, Section 1324.
21
             Case 3:21-mj-02704-BGS Document 1 Filed 07/02/21 PageID.4 Page 4 of 11




                                                AFFIDAVIT
 1

 2                   I, Gabriela Acevedo, being duly sworn, hereby state as follows:

 3                                           INTRODUCTION
                 1.    I submit this affidavit in support of an application for warrant(s) to search
 4
          the following electronic device:
 5
                               Gray iPhone Cellular Phone
 6
                               Case Number: SYS-21-06-0101
 7                             Seizure No. 2021250400234501

 8   11
          the ("Target Device"), as further described in Attachment A and to seize evidence of crime,
 9 II specifically, violations of Title 8, United States Code, Section 1324 (Alien Smuggling), as
     .. further described in Attachment B.
10
                2.       The requested warrant relates to the investigation and prosecution of Ailyn
ll II Maria Soto for Bringing in Unlawful Alien(s) into the United States without presentation.
12 II The Target Device is currently in the custody of Department of Homeland Security,

13
     II Customs and Border Protection, 720 E. San Ysidro Blvd. San Ysidro, CA.
                3.
                The facts set forth in this affidavit are based upon my personal observations,
14 II my trammg
            . . an d experience,
                           .            . £onnat10n
                                   an d m         . obtame . d 1rom
                                                                -C'.    •
                                                                     vanous  1aw en £orcement

15 II personnel and witnesses, including my review of reports prepared by other law

16
     II enforcement officers and agents. This affidavit is intended to show that there is sufficient
          probable cause for the requested warrant and does not purport to set forth all of my
llllkn ow ld
           e ge ofh   ·    . . .mto t h.1s matter. D ates and.times are approximate.
                  t e mveshgat10n                                             .

18                                     TRAINING AND EXPERIENCE

19              4.       I have been employed by U.S. Customs and Border Protection since 2007, and

20
     II I am currently assigned to     the San Ysidro Criminal Enforcement Unit. I graduated from
                                                       1

21
             Case 3:21-mj-02704-BGS Document 1 Filed 07/02/21 PageID.5 Page 5 of 11




 111 the CBP Basic Academy at the Federal Law Enforcement Training Center in Glynco,

 2
     II Georgia. I am a Federal Law Enforcement Officer within the meaning of Rule 41 (a)(2)(C),
          Federal Rules of Criminal Procedure and have been a Federal Law Enforcement Officer
 3 11 for thirteen years. I am authorized by Rule 41(a) Federal Rules of Criminal Procedure to

 4 II make applications for search and seizure warrants and serve arrest warrants. I have

 5
     II experience    and have received training with respect to conducting investigations of
          immigration and criminal violations of Titles 8, 18, 19, and 21 of the United States Code.
 6
                5.     My current duties involve the preparation of criminal and administrative cases
 7   II for prosecution, including the use of linking related subjects and information via electronic

 8
     IIequipment      and telephones. In the course of my duties, I investigate and prepare for
          prosecution cases against persons involved in the inducement, transportation, and
 9
     II harboring of illegal aliens into and within the United States; and the utilization of illegally
10 II obtained, counterfeit, altered or genuine immigration documents by illegal aliens to

     11
          illegally gain entry or remain in the United States.
11
                6.     During my tenure as a CBP Officer, I have participated in the investigation of
12
     II a number of cases involving the smuggling of aliens from Mexico into the United States
13 II and transportation of illegal aliens within the United States, which have resulted in the

     11
          issuance of arrest warrants, search warrants, seizure warrants, and the indictments of
14
          persons for alien smuggling, including drivers, passengers, and guides.
15                     Through the course of my training, investigations, and conversations with
                7.
16 II other law enforcement personnel, I have gained a working knowledge of the operational
ll   II habits of alien smugglers and alien transporters, in particular those who attempt to smuggle
          aliens into the United States from Mexico and transport them throughout the Southern
ls IIDistrict of California. I am aware that it is a common practice for alien smugglers to work
19 II in concert with other individuals and to do so by utilizing cellular telephones to maintain

     11
          communications with co-conspirators and/or illegal aliens in order to further their criminal
20
                                                      2

21
             Case 3:21-mj-02704-BGS Document 1 Filed 07/02/21 PageID.6 Page 6 of 11




 111 activities. Because they are mobile, the use of cellular telephones permits alien smugglers

 2
     II and    transp011ers to easily carry out various tasks related to their smuggling activities,
      including, e.g., remotely monitoring the progress of the aliens while the aliens are in transit,
 3 II
      prov1.d.mg ·mstruct10ns
                          .   to transporters, gm.d.mg a1·1ens to spec1.fi1c p1c
                                                                              . k up 1ocat10ns,
                                                                                          .         .
                                                                                                warmng
 4 II accomplices about law enforcement activity in the area and the status of check-point

     11
          operations, and communicating with co-conspirators who guide aliens, coordinate drop off
 5
          locations, and/or operate alien stash houses.
 6
                 8.    The smuggling of aliens generates many types of evidence, including, but not
 7 ii limited to, cellular phone-related evidence such as voicemail messages referring to the

 8
     II affangements      of travel, names, photographs, text messaging (via SMS or other
          applications), and phone numbers of co-conspirators and illegal aliens. For example,
 9 II drivers and passengers responsible for transporting illegal aliens are typically in telephonic

10 II contact with co-conspirators immediately prior to and/or following the crossing of the
ll   II illegal aliens at the border, at which time they receive instructions, including where to pick-
          up the illegal aliens for transportation into the United States and where to take the illegal
12
     II aliens   after crossing into the United States. These communications may also include
13 ii locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in

14
     II telephonic    contact with co-conspirators prior to and following their crossing in order to
          make smuggling arrangements, receive instructions, and report their locations after
ls   II crossing. It is common for alien smugglers to be in contact with co-conspirators weeks to
1611 months in advance of an event to recruit drivers and to coordinate the event. It is also
17
     II common for co-conspirators to continue to contact each other by phone calls, social media,
          or messaging applications when contact is lost with the driver after an apprehension has
18 II occuffed.

19

20
                                                          3

21
             Case 3:21-mj-02704-BGS Document 1 Filed 07/02/21 PageID.7 Page 7 of 11




 1              9.      Based upon my training, experience, and consultations with law enforcement

 2
     II officers experienced in alien smuggling investigations, and all the facts       and opinions set
          f01ih in this affidavit, I know that cellular telephones (including their Subscriber Identity
 3
     II Module       (SIM) card(s)) can and often do contain electronic evidence, including, for
 4 II example, phone logs and contacts, voice and text communications, and data, such as

 5
     II emails,      text messages, chats and chat logs from various third-party applications,
          photographs, audio files, videos, and location data. In my experience and consultation with
 6 111         ~
          aw en1orcement o ffi1cers experience
                                         .     dm
                                                . a1·1en smugg1·mg mvest1gat10ns,
                                                                   .    . .       I am aware t h at

 7 II individuals engaged in alien smuggling may store photos and videos on their cell phones

 8
     II that reflect or show co-conspirators and associates engaged in alien smuggling, as well as
          images and videos with geo-location data identifying alien smuggling transportation
 9   11
          routes, and communications to and from recruiters and organizers.
10              10.      This infonnation can be stored within disks, memory cards, deleted data,
     II
l l remnant data, slack space, and temporary or permanent files contained on or in the cellular
          telephone. Specifically, searches of cellular telephones may yield evidence:
12
                a.      tending to indicate efforts to smuggle aliens from Mexico into the United
13                      States;
                b.      tending to identify accounts, facilities, storage devices, and/or services-such
14
                        as email addresses, IP addresses, and phone numbers-used to facilitate alien
15
                        smuggling and transportation of smuggled aliens;
16              C.      tending to identify co-conspirators, criminal associates, or others involved in
                        alien smuggling, or transportation of smuggled aliens;
17
                d.      tending to identify travel to or presence at locations involved in the smuggling,
18
                        transportation, or harboring of illegal aliens, such as stash houses, load houses,
19                      or delivery points;

20
                                                       4

21
           Case 3:21-mj-02704-BGS Document 1 Filed 07/02/21 PageID.8 Page 8 of 11




 1            e.     tending to identify the user of, or persons with control over or access to, the
                     Target Device; and/or
 2
              f.     tending to place in context, identify the creator or recipient of, or establish the
 3
                     time of creation or receipt of communications, records, or data involved in the
 4                   activities described above.
                             FACTS SUPPORTING PROBABLE CAUSE
 5
             11.     On June 30, 2021 at approximately 4:10 P.M., Ailyn Maria SOTO
 6 11
        (Defendant) applied for admission to the United States from Mexico via the vehicle
 7 II primary lanes at the San Ysidro Port of Entry. Defendant was the driver of a 2010 Dodge

 8
     II Avenger. Upon inspection before a United States Customs and Border Protection (CBP)
        Officer, Defendant presented her valid United States Passport Book. Defendant stated to
 9 II the CBP Officer that she was traveling to San Diego, Califmnia and she had nothing to

10 II declare. The CBP Officer inspected Defendant's car and noticed a non-factory

1111
        compartment in the trunk. The CBP Officer elected to refer both Defendant and the vehicle
        to secondary for further inspection.
12                   In secondary inspection, the vehicle was screened utilizing an X-Ray device
              12.

13 II where the operating officer detected anomalies in the rear cargo area of the vehicle. CBP

14
     II Officers opened the trunk and assisted in the removal of two male individuals out of the
        vehicle. The individuals were found to be a citizens and nationals of Mexico with no
15 11 documentation to enter the United States. The males are now being held as a Material

1611 Witnesses and identified as Martin RAMIREZ-Flores and E.R.C.
              13.    Interviews were conducted with the Material Witnesses, who admitted to
17
        being citizens of Mexico without legal documents to enter the United States. Material
ls II Witnesses     admitted they were to pay $14,000.00 USD to be smuggled into the United
19 II States. Both Material Witnesses stated they intended to travel to California to live with

20
                                                     5

21
             Case 3:21-mj-02704-BGS Document 1 Filed 07/02/21 PageID.9 Page 9 of 11




 111 family. A photographic lineup was shown to Martin RAMIREZ-Flores and was not able to

     11
          identify the driver.
 2
                 14.   A Gray iPhone Cellular Phone Target Device was discovered in Defendant's
 3 11
          personal belongings. The Target Device was subsequently seized.
 4               15.   Based upon my experience and training, consultation with other law

 5
     II enforcement officers experienced in alien smuggling investigations, and all the facts and
          opinions set forth in this affidavit, I believe that telephone numbers, contact names,
 6 II electronic mail (email) addresses, appointment dates, messages, pictures, and other digital

 7 II information are stored in the memory of the Target Device. Considering the above facts
 S JJ and my experience and training, there is probable cause to believe that Defendant was using
          the Target Device to communicate with others to further the smuggling of illegal aliens
 9
     II into the United    States. Further, in my training and experience, alien smugglers may be
10 II involved in the planning and coordination of transporting and smuggling events in the days
ll JJ and weeks prior to an event. Co-conspirators are also often unaware of a defendant's arrest
          and will continue to attempt to communicate with a defendant after their arrest to determine
12
     II the whereabouts of the aliens. Based on my training and experience, it is also not unusual
13 II for individuals, such as Defendant, to attempt to minimize the amount of time they were

14
     II involved in their smuggling activities, and for the individuals to be involved for weeks and
          months longer than they claim. Accordingly, I request permission to search the Target
ls II Device for data beginning on May 30, 2021 , up to and including June 30, 2021.
16                                           METHODOLOGY
                 16.   It is not possible to determine, merely by knowing the cellular telephone ' s
17
          make, model and serial number, the nature and types of services to which the device is
18
     II subscribed, and the nature of the data stored on the device. Cellular devices today can be
19 II simple cellular telephones and text message devices, can include cameras, can serve as

20
     II personal digital assistants and have functions such as calendars and full address books and
                                                     6

21
           Case 3:21-mj-02704-BGS Document 1 Filed 07/02/21 PageID.10 Page 10 of 11




 111 can be mini-computers allowing for electronic mail services, web services and rudimentary

 2
     II word processing. An increasing number of cellular service providers now allow for their
          subscribers to access their device over the internet and remotely destroy all the data
 3 II contained on the device. For that reason, the device may only be powered in a secure

 4 II environment or, if possible, started in "flight mode" which disables access to the network.

 5
     II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
          equivalents and store infonnation in volatile memory within the device or in memory cards
 6
     II inserted into the device. Current technology provides some solutions for acquiring some of
 7 II the data stored in some cellular telephone models using forensic hardware and software.
 B II Even if some of the stored information on the device may be acquired forensically, not all
          the data subject to seizure may be so acquired. For devices that are not subject to forensic
 9
     II data acquisition     or that have potentially relevant data stored that is not subject to such
10 II acquisition, the examiner must inspect the device manually and record the process and the

     11
          results using digital photography. This process is time and labor intensive and may take
11
          weeks or longer.
12              18.      Following the issuance of this warrant, a case agent familiar with the
13 II investigation will collect the subject cellular telephone and subject it to analysis. All

14
     II forensic      analysis of the data contained within the telephone and its memory cards will
          employ search protocols directed exclusively to the identification and extraction of data
15   11
          within the scope of this warrant.
16 II           19.      Based on the foregoing, identifying, and extracting data subject to seizure

17
     II pursuant to this warrant may require a range of data analysis techniques, including manual
          review, and, consequently, may take weeks or months. The personnel conducting the
ls II identification and extraction of data will complete the analysis within ninety (90) days of
19 II the date the warrant is signed, absent further application to this court.
                            PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
20
                                                      7

21
           Case 3:21-mj-02704-BGS Document 1 Filed 07/02/21 PageID.11 Page 11 of 11




 1             20.       Law enforcement has not previously attempted to obtain the evidence sought

     11
          by this warrant.
 2
                                                 CONCLUSION
 3
                21.      Based on the facts and information set forth above, there is probable cause to
 4 II believe that a search of the Target Device will yield evidence of alien smuggling violation

     11
          of Title 8, United States Code, Sections 1324.
 5
                22.      Because the Target Device was seized at the time of Soto's arrest and has been
 5
     II securely      stored since that time, there is probable cause to believe that such evidence
 7 II continues to exist on the Target Device. As stated above, I believe that the appropriate date

     11
          range for this search is from May 30, 2021, through June 30, 2021.
 8
                23.      Accordingly, I request that the Court issue warrants authorizing law
 9 II enforcement to search the item described in Attachment A and seize the item listed in

10 II Attachment Busing the above-described methodology.
                I swear the foregoing is true and correct to the best ofJny lf:nowledge and belief.


                                                           a~
11

12
                                                                        Y - .- -

13                                                 Gabriela Acevedo, CBP Enforcement Officer

14
      Sworn and attested to under oath by telephone, in accordance with Federal Rule of
15 II Criminal Procedure 4.1, this 1st day of July, 2021.

16

1711 HON. BERNARD G. SKOMAL
          United States Magistrate Judge
18   II




19

20
                                                       8

21
